Rockwell, Justice.
The defendants have put in their answer; but from the view that I have taken of the matter, 1 have considered it. entirely unnecessary to advert to its contents. The complaint, in my opinion, does not state a case which authorizes the interposition of this court.
The plaintiff supposes that the court, by virtue of its equity power, is authorized to relieve him, by declaring the proceed*34ings for the assessment and levying of'a tax to be void, and by restraining the collection of such tax.
In this I think he is clearly mistaken. A court of equity has no right to inquire into the proceedings of subordinate tribunals of special or local jurisdiction, with a view to set them aside, if void at law, or for the purpose of staying or restraining such proceedings. Mooers agt. Smedley and others, (6 John. Ch. R. 28;) The Mayor &c. of the City of Brooklyn agt. Meserole, (26 Wend. 132;) Van Doren and others agt. Mayor &c. of New-York, (9 Paige, 388;). Livingston agt. Hollenbeck, (4 Barb. S. C. Rep. 10;) Van Rensselaer agt. Kidd, (Id. 17.)
The motion for an injunction must be denied, with $10 costs.